t c memo united_states tax_court steve dale horn petitioner v commissioner of internal revenue respondent docket no filed date steve dale horn pro_se thomas c pliske for respondent memorandum opinion thornton judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax the sole issue is whether petitioner as a noncustodial_parent is entitled to - dependency_exemption deductions for his three children under sec_151 background the parties have stipulated many of the facts which we incorporate herein by this reference when he petitioned this court petitioner resided in rolla missouri petitioner and his wife rochelle horn rochelle had three children the children niccole born date virginia born date and wesley born date on date petitioner and rochelle divorced on that same day rochelle signed a handwritten note which stated t agree to give steve the children as tax deduction s only if it does not interfer e with my ability to receive federal student aid during none of the children resided with petitioner that year petitioner paid rochelle dollar_figure as child_support on his form 1040a u s individual_income_tax_return petitioner claimed dependency_exemption deductions with respect to the children he attached to his form 1040a an unsigned and undated form_8332 release of claim to exemption for child of divorced or separated parents he also attached to his form_1 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue 1040a a handwritten note dated date which stated as follows to whom it may concern as in the previous years my ex-spouse rochelle shellie jane horn refuses to sign form_8332 stating it would mess up her ability to receive financial aid for her schooling sincerely steven d horn in the notice_of_deficiency respondent disallowed petitioner’s claimed exemption deductions for the children on the grounds that petitioner had failed to verify his entitlement thereto discussion a taxpayer generally may deduct an exemption_amount for each dependent_child under years of age sec_151 b to be entitled to claim a child as a dependent the taxpayer generally must provide over half the child’s support sec_152 if the child’s parents are divorced or separated the child will generally be treated as receiving over half of his support from the custodial_parent ie the parent having custody for a greater portion of the calendar_year sec_152 as an exception to this general_rule the noncustodial_parent is treated as providing over half the support - - if the custodial_parent releases his or her claim to the exemption for the year this exception applies only if a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year beginning during such calendar_year sec_152 a and b under the applicable regulations to claim an exemption for a dependent_child a noncustodial_parent must attach to his or her income_tax return a written declaration from the custodial_parent stating that he she will not claim the child as a dependent for the taxable_year beginning in such calendar_year sec_1_152-4t a q a-3 temporary income_tax regs fed reg date the custodial_parent may make this written declaration on form_8332 see 114_tc_184 affd on another ground sub nom 293_f3d_1208 10th cir sec_1_152-4t a q a-3 temporary income_tax regs supra form_8332 requires among other things that the custodial_parent sign a statement that i agree not to claim an exemption for the child two other exceptions to the general_rule of sec_152 are inapplicable here there is no evidence of a multiple- support agreement within the meaning of sec_152 and petitioner’s divorce occurred after and there is no qualified_pre-1985_instrument within the meaning of sec_152 e - - or children named on the form for the tax years specified on the form a written declaration that is made other than on form_8332 must conform to the substance of such form sec_1_152-4t a q a-3 temporary income_tax regs supra tf the custodial_parent releases the exemption for more than year the original release must be attached to the return of the noncustodial spouse and a copy of such release must be attached to his her return for each succeeding taxable_year for which he she claims the dependency_exemption id at q a-4 it is undisputed that rochelle was the children’s custodial_parent during accordingly under the general_rule of sec_152 rochelle gets the exemptions for the children as explained below petitioner has not shown that rochelle released her claim to the exemptions in accordance with the provisions of sec_152 the unsigned and undated form_8332 which petitioner attached to his form 1040a is invalid as a release of rochelle’s claim to the exemptions see miller v commissioner supra pincite moreover rochelle’s date handwritten note indicating that she agreed to give petitioner the exemptions only if it does not interfer e with my ability to receive federal student aid does not meet the requirements of a valid release pursuant to sec_152 or otherwise conform to the substance of form_8332 as required by the applicable - - regulations see sec_1_152-4t a q a-3 temporary income_tax regs supra the date handwritten note fails to identify the specific years to which it was meant to apply it was not attached to petitioner’s return as required by sec_152 b more fundamentally it does not state unconditionally that rochelle agrees not to claim the exemptions see sec_152 a white v commissioner tcmemo_1996_ in fact as petitioner admitted in his date note attached to his form 1040a rochelle refused to release her claim to the exemptions for accordingly petitioner is not entitled to dependency_exemption deductions for the children for see neal v commissioner tcmemo_1999_97 cafarelli v commissioner tcmemo_1994_265 brown v commissioner tcmemo_1992_548 affd without published opinion 7_f3d_1042 8th cir in light of the foregoing decision will be entered for respondent
